Citation Nr: 9918065	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  97-08 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1970 and from March 1977 to December 1983, with 
service in the Republic of Vietnam from March 1968 to October 
1969.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in January 1997 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  

REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f). 

For VA purposes, a diagnosis of a mental disorder must 
conform to The Diagnostic and Statistical Manual of Mental 
Disorders (4th ed., 1994) (DSM-IV).  38 C.F.R. § 4.125.

In the veteran's case, he was hospitalized at a VA medical 
center in April and May 1996 for psychiatric treatment, and 
diagnoses at discharge included PTSD.  However, the report of 
hospitalization did not link current PTSD symptoms to any 
specific inservice stressor.



During his Vietnam service, the veteran was assigned to the 
597th Transportation Company.  Unit histories for 1968 and 
1969 detail combat activities of the 597th Transportation 
Company, to include hostile fire on truck convoys, and 
provide the names of unit members involved in combat 
activities; the veteran's name is not mentioned in the unit 
histories.  

The veteran's claim for service connection for PTSD was 
denied by the RO on the bases that he did not engage in 
combat with the enemy in Vietnam and there was no 
verification of any of his claimed stressors.

At a personal hearing in February 1997, the veteran testified 
that his main stressors were:  First, vehicles in his unit 
running over dead bodies of Vietnamese people left on the 
roads; and, second, a murder which occurred in his unit.  
With reference to the murder, the veteran testified that 
either a soldier named Sweeney killed a soldier named Trent 
or Trent killed Sweeney.  He stated that he saw the victim 
with a bullet wound in his forehead.  He also testified that 
he thought that the murder happened between July and 
September 1968.  In a statement received in November 1997, 
the veteran said that records of the 597th Transportation 
company for the period September 1968 to March 1970 would 
show the murder.

The unit histories of the 597th Transportation Company for 
1968 and 1969 did not refer to unit vehicles running over 
dead bodies.  With reference to the alleged murder in the 
veteran's unit, the United States Armed Services Center for 
Research of Unit Records (USASCRUR) reported in February 1998 
that the United States Army Crimes Records Center would need 
the murder victim's full name, unit designation, and the most 
specific date possible. 

The Board notes that the Vietnam Casualties Database of 
www.lineages.com states that Jimmie Edward Trent, Army 
identification number 18653728 died from a non-hostile 
intentional homicide on January 17, 1969, at "Kinh Dinh," 
South Vietnam.  The Board also notes that the 597th 
Transportation Unit conducted activities in Binh Dinh 
Province, South Vietnam.  


The Board finds that a further attempt should be made to 
verify the veteran's claimed stressor of witnessing the 
victim of a homicide in his unit in Vietnam and, in the event 
that the stressor is verified, the veteran should undergo a 
psychiatric examination.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should contact USASCRUR and 
request information as to the location 
and unit designation of Jimmy Edward 
Trent, Army ID Number 18653728 at the 
time of his homicide on January 17, 1969.  

2.  In the event that USASCRUR does not 
verify a stressor, the RO should not 
undertake any additional development but 
should return the case to the Board for 
further appellate review.  

3.  In the event that USASCRUR verified a 
stressor, the RO should arrange for the 
veteran to be seen by a VA psychologist, 
who should conduct appropriate diagnostic 
studies, including the Minnesota 
Multiphasic Personality Inventory 
evaluation with PTSD subscale testing, to 
determine the nature and extent of any 
psychiatric disability which may be 
present, and the veteran should be 
scheduled for any further indicated 
psychological testing.  

4.  In the event that a stressor has been 
verified, the RO should schedule the 
veteran for a psychiatric examination.  
The claims file and a copy of this REMAND 
must be made available to and reviewed by 
the examiner.  The examiner should 
determine whether the veteran meets the 
diagnostic criteria of DSM-IV for a 
diagnosis of PTSD.  In determining 
whether or not the veteran has PTSD due 
to an in-service stressor, the examiner 
is hereby notified that only a verified 
history provided by USASCRUR and/or the 
RO may be relied upon.  Any and all 
opinions expressed must be accompanied by 
a complete rationale.  If the examining 
psychiatrist's diagnosis differs from the 
diagnosis rendered by the examining 
psychologist, the examiners must 
reconcile the differing diagnoses.  The 
examination reports should be typed.

5.  Following completion of the 
foregoing, the RO should review the 
claims file to ensure that all of the 
foregoing development has been completed 
in full.  In particular, the RO should 
review the VA psychiatric examination 
report to verify that any diagnosis of 
PTSD was based on a verified history.  If 
the examiner relied upon a history which 
was not verified, the examination report 
must be returned as inadequate for rating 
purposes.  The Board emphasizes that a 
diagnosis of PTSD, related to service, 
based on an examination which relied upon 
an unverified history, is inadequate.  
West v. Brown, 7 Vet. App. 70, 77-8 
(1994). 

6.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for PTSD.

7.  The veteran is free to submit 
additional evidence or argument on 
remand.  Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this REMAND, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




